ORDER

The Director of the United States Patent and Trademark Office (“Director” and “USPTO”) moves unopposed to revise the official caption and to participate in the appeal since the appeal is now in the nature of an ex parte challenge of a Board of Patent Appeals and Interferences decision. The Director also moves jointly to remand the case to the USPTO for further proceedings.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motions are granted.
(2) The revised official caption is reflected above.
(3) Each party will bear its own costs.